DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendments received on 17 March 2022 have been acknowledged and entered. Claims 1 and 11-15 are amended.  Claim 10 is cancelled. Claims 1-9 and 11-15 are currently pending.
 
Responses to Arguments
The amendments filed March 17th, 2022 have been entered. 
Applicant’s amendments filed March 17th, 2022 with respect to the rejection of claims  1-9, 11, and 15 under 35 U.S.C. 101 have been fully considered and are persuasive.  Thus, the rejection of claims 1-9, 11, and 15 under 35 U.S.C. 101 has been withdrawn.
Applicant’s amendments filed March 17th, 2022 with respect to the rejection of claims 1-3, 5-8 and 11-15 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive. Thus, the rejection of claims 1-3, 5-8 and 11-15 under U.S.C. 102(a)(2) has been withdrawn.   

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Caponetti et al. (US 10,907,617 B2, hereinafter referred to as “Caponetti”) in view of Nielsen et al. (WO 2018/171852 A1, hereinafter referred to as “Nielsen”).
Regarding claim 1, Caponetti teaches a method of monitoring a wind turbine, which method comprises the steps of: determining a fore-aft tower oscillation frequency; determining a side-to-side tower oscillation frequency (col. 9, lines 52-65: the diagnostic module 32 is tuned to distinguish mean values that represent the normal oscillatory conditions of the wind turbine from those that are representative of abnormal tower oscillations); computing col. 5, lines 46-48: the accelerometer is configured to detect the ‘fore-aft’ and ‘side-to-side’ motion of tower 3 of the wind turbine system 2); and reporting a fault signal if the difference between the value and the reference value (col. 9, line 66-col. 10, line 3: whilst the likelihood ratio value is cumulated, it is evaluated (block 206) to determine whether it exceeds a predetermined threshold. If the cumulated likelihood ratio is found to exceed the predetermined threshold value, then an error signal will be generated (block 208)).

However, Nielsen teaches monitoring the structural integrity of a supporting structure of a wind turbine (page 2, lines 21-29: The invention also embraces a method of controlling a wind turbine comprising a tower, a rotor including a plurality of blades, an electrical generator operatively coupled to the rotor. The method comprises: monitoring a torsional oscillation frequency that indicates the yaw motion of the nacelle, determining one or more blade pitch command signals for damping the torsional oscillation of the tower) and computing a working structural indicator value from the fore-aft tower oscillation frequency and the side-to-side tower oscillation frequency (page. 8, line 10-14: typically the tower may oscillate in the fore-aft direction, which may be driven by wind gusts, for example, and also in the transverse or side-to-side direction, which may be driven by an unbalanced rotor. The longitudinal mode of oscillation is generally aligned with the longitudinal axis Y of the nacelle 18, whereas the side-to-side mode of oscillation is generally aligned with the transverse axis X; page 8, line 16-17: In order to control the oscillations of the tower, the control system 50 is equipped with an active damping system 70, as will be described in further detail later with reference also to Figure 4; page 11, line 11-14: the output signal of the summing junctions 100-104 are thus individual pitch control references for each blade of the wind turbine which combine the collective pitch changes required to apply a counter thrust to the rotor to reduce fore-aft swaying motion of the tower, together with cyclic thrust changes in order address torsional oscillations); comparing the working structural indicator value to a reference working structural indicator value (page 8, line 16-17; page 11, line 11-14: see above); and adjusting wind turbine operation parameters as a cautionary (col. 11, lines 35-42: the wind turbine system 2 comprises a control system 20 which works in conjunction with the diagnostic system 31. The control system 20 co-operates with the diagnostic system 31 because it needs to effectively interpret the motion signals indicative of the tower oscillation, in order so that it can safely damp the motion of the tower without causing damage to any of the tower's constituent components).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caponetti to incorporate the teaching of Nielsen to provide monitoring the structural integrity of a supporting structure of a wind turbine and computing a working structural indicator
col. 5, lines 35-38: The active damping controller 28 functions to damp the oscillations of the tower in directions that are both lateral and in line with the rotor axis; that is to say the ‘fore-aft’ and ‘side-to-side’ motions of the tower, respectively).  
Regarding claim 3, Caponetti in view of Nielsen teaches all the limitation of claim 1, in addition, Caponetti teaches that a prior step of computing the reference structural indicator value over an interval following commissioning of the wind turbine (col. 8, lines 54-60: see claim 1 above).  
Regarding claim 5, Caponetti in view of Nielsen teaches all the limitation of claim 1, in addition, Caponetti teaches that the predefined threshold value is established on the basis of operation data collected for comparable wind turbines (col. 10, lines 61-63: the cumulative threshold value may be selected depending on the nature of the error handling event that may be triggered by the error handling module).  
Regarding claim 6, Caponetti  in view of Nielsen teaches all the limitation of claim 1, in addition, Caponetti teaches that the fore-aft tower oscillation frequency is determined on the basis of data collected by a number of accelerometers arranged on a fore-aft axis of the wind turbine nacelle (col. 5, lines 46-48: see claim 1 above).  
Regarding claim 7, Caponetti  in view of Nielsen teaches all the limitation of claim 1, in addition, Caponetti teaches that the side-to-side tower oscillation frequency is determined on the basis of data collected by a number of accelerometers arranged on a side-to- side axis of the wind turbine nacelle (col 5, lines 41-43: the tower motion sensor 30 is an accelerometer which is configured to measure the axial and lateral acceleration of a suitable point or points on the wind turbine; col. 6, lines 27-32: in response to an input signal from the tower motion sensor 30 that is indicative of an enhanced side-to-side oscillation of the tower 3, the active damping controller 28 calculates a collective pitch change that is required to cause the rotor to apply a force to the nacelle that is counter the side-to-side motion. In response to an input signal from the tower motion sensor 30 that is indicative of an enhanced side-to-side oscillation of the tower 3, the active damping controller 28 calculates a collective pitch change that is required to cause the rotor to apply a force to the nacelle that is counter the side-to-side motion).  
Regarding claim 8, Caponetti in view of Nielsen teaches all the limitation of claim 1, in addition, Caponetti teaches that a step of yawing the nacelle while computing structural indicator values to identify the location of a tower structure fault (col. 8, line 65-col. 9, line 5: the invention is able to identify when the lower frequency vibrations, associated with the natural oscillation of the tower, are being masked or aliased by high frequency vibrations corresponding to the vibrations caused by the yawing the nacelle 7 with respect to the tower. in this way, the invention is able to detect aberrations in the side-to-side motion of the tower 3).  
Regarding claim 11, Caponetti teaches a system for monitoring a wind turbine tower (col. 9, lines 52-65: see claim 1 above), which system comprises: a frequency determination module configured to determine a fore-aft tower oscillation frequency (col. 5, lines 46-48: see claim 1 above); a frequency determination module configured col. 5, lines 46-48: see claim 1 above); a structural indicator value computation module configured to compute a col. 6, lines 15-20: see claim 1 above); and a comparator module configured to compare the value with a reference structural indicator value and to issue a fault report signal if the difference between the value and the reference value exceeds a predefined threshold (col. 8, lines 54-60; col. 9, line 66-col. 10, line 3: see claim 1 above).  
Caponetti does not specifically teach monitoring the structural integrity of a supporting structure of a wind turbine and computing a working structural indicator
However, Nielsen teaches monitoring the structural integrity of a supporting structure of a wind turbine (page 2, lines 21-29: see claim 1 above) and computing a working structural indicator value from the fore-aft tower oscillation frequency and the side-to-side tower oscillation frequency (page. 8, line 10-14; page 8, line 16-17; page 11, line 11-14: see claim 1 above); comparing the working structural indicator value to a reference working structural indicator value (page 8, line 16-17; page 11, line 11-14: see above); and adjusting wind turbine operation parameters as a cautionary (col. 11, lines 35-42: see claim 1 above).

Regarding claim 12, Caponetti teaches a wind turbine comprising: a supporting structure (3) comprising a tower anchored to the ground by a foundation (Fig. 1); a nacelle (7) mounted on top of the tower by a yaw assembly (Fig. 1); an aerodynamic rotor (4) (Fig. 1); and a system for monitoring the structure by: determining a fore-aft tower oscillation frequency (col. 9, lines 52-65: see claim 1 above); determining a side-to-side tower oscillation frequency (col. 5, lines 46-48: see claim 1 above); computing a value from the fore-aft tower oscillation frequency and the side-to-side tower oscillation frequency; 
16/868,5803comparing the value to a reference col. 9, line 66-col. 10, line 3: see claim 1 above).  

However, Nielsen teaches monitoring the structural integrity of a supporting structure of a wind turbine (page 2, lines 21-29: see claim 1 above) and computing a working structural indicator value from the fore-aft tower oscillation frequency and the side-to-side tower oscillation frequency (page. 8, line 10-14; page 8, line 16-17; page 11, line 11-14: see claim 1 above); comparing the working structural indicator value to a reference working structural indicator value (page 8, line 16-17; page 11, line 11-14: see above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caponetti to incorporate the teaching of Nielsen to provide monitoring the structural integrity of a supporting structure of a wind turbine and computing a working structural indicator
col. 6, lines 43-45: during operation of the wind turbine it is a common for the nacelle 7 to be rotated around the vertical axis of the tower 3 so as to face the rotor into the wind; col. 5, lines 35-38: the active damping controller 28 functions to damp the oscillations of the tower in directions that are both lateral and in line with the rotor axis; that is to say the ‘fore-aft’ and ‘side-to-side’ motions of the tower, respectively).  
Regarding claim 14, Caponetti in view of Nielsen teaches all the limitation of claim 12, in addition, Caponetti teaches a number of accelerometers arranged on a fore-aft axis of the nacelle, and a number of accelerometers arranged on a side-to-side axis of the nacelle (col 5, lines 41-43: see claim 7 above; col. 5, lines 46-48: see claim 1 above).  
Regarding claim 15, Caponetti in view of Nielsen teaches a computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method for carrying out the steps of the method according to claim 1 when the computer program product is loaded into a memory of a programmable device (col. 9, lines 52-65; col. 5, lines 46-48; col. 6, lines 15-20; col. 9, line 66-col. 10, line 3: see claim 1 above of Caponetti; page 2, lines 21-29; page. 8, line 10-14; page 8, line 16-17; col. 11, lines 35-42; page 11, line 11-14: see claim 1 above of Nielsen).
s 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Caponetti in view of Nielsen further in view of  Brath (US 9,062,653 B2, hereinafter referred to as “Brath”).
Regarding claim 4, Caponetti in view of Nielsen teaches all the limitation of claim 1, in addition, Caponetti teaches the predefined threshold value (col. 9, line 66- col, 10, line1: whilst the likelihood ratio value is cumulated, it is evaluated (block 206) to determine whether it exceeds a predetermined threshold). 
Caponetti and Nielsen do not specifically teach that the predefined threshold is established on the basis of simulations carried out for that type of wind turbine.  
However, Brath teaches that the predefined threshold is established on the basis of simulations carried out for that type of wind turbine (col. 3, lines 5-11: the inventor recognized that, e.g. the up-time of a wind turbine can be improved when the state of the wind turbine is analyzed and operated in dependence on a plurality of predefined different alarm scenarios according to which damages of the wind turbine could occur; col. 4, line 49-50: the analyzing steps comprise the simulation of a theoretical state of the wind turbine).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caponetti in view of Nielsen to incorporate the teaching of Brath to provide that the predefined threshold is established on the basis of simulations carried out for that type of wind turbine in order to operate a wind turbine and a wind turbine providing an improved availability of the wind turbine (col. 1, lines 35-37).

However, Brath teaches that a step of performing a fault verification procedure following the reporting of a fault signal (col. 8, lines 39-42: the fault sensor analysis can be performed, e.g. by comparing the sensor signals from a sensor to be checked, with other sensor signals or with a calculated value, which is based on a theoretical simulation of the state of the wind turbine 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caponetti in view of Nielsen to incorporate the teaching of Brath to provide that a step of performing a fault verification procedure following the reporting of a fault signal in order to operate a wind turbine and a wind turbine providing an improved availability of the wind turbine (col. 1, lines 35-37).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baun et al. ((US Patent No. 10,273,939) teaches a wind turbine system comprising a plurality of wind turbines mounted to a support structure including a tower, wherein each of the plurality of wind turbines includes a rotor and a power generation system driven by the rotor, and at least one of a rotor blade pitch adjustment means and a generator power control means.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                             
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858